1

2                                UNITED STATES DISTRICT COURT

3                                       DISTRICT OF NEVADA

4                                                  ***

5     DAMIAN MICHAEL GONZALES,                         Case No. 3:18-cv-00058-MMD-CBC

6                                    Petitioner,                         ORDER
               v.
7
      RENEE BAKER, et al.,
8
                                 Respondents.
9

10            Petitioner has filed a first amended petition (ECF No. 21). The Court has reviewed

11   it under Rule 4 of the Rules Governing Section 2254 Cases in the United States District

12   Courts. The Court will direct Respondents to respond to the first amended petition.

13            It is therefore ordered that Respondents will have 60 days from the date of entry

14   of this order to answer or otherwise respond to the first amended petition (ECF No. 21).

15   Respondents must raise all potential affirmative defenses in an initial motion to dismiss,

16   including untimeliness, lack of exhaustion, and procedural default. The Court will not

17   entertain successive motions to dismiss.

18            It is further ordered that if Respondents file and serve an answer, then they must

19   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States

20   District Courts. Petitioner then will have 45 days from the date on which the answer is

21   served to file a reply.

22            It is further ordered that if Respondents file and serve a motion, then Petitioner will

23   have 45 days from the date of service of the motion to file a response to the motion.

24   Respondents then will have 21 days from the date of service of the response to file a

25   reply.

26            DATED THIS 27th day of June 2019.

27

28                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
